

Exhibit 10.17


2007 Management Incentive Plan (“2007 MIP”):


The 2007 MIP is a cash incentive plan which links awards to performance results
and is designed to provide cash incentive awards (“Awards”) to five senior
management employees (the “Participants”): W. Barry Gilbert, Jeffrey Schlarbaum,
Brian Davis, Donald Doody, and Tina DeVey.


No Award will be paid to any Participant unless the Company has achieved a
minimum net income of $400,000 (before taxes and net of all incentives)
(“Minimum Net Income”).


If the Minimum Net Income has been achieved, then each Participant will be
eligible to receive an Award, if any, determined on the basis of the degree of
achievement of certain performance criteria (“Performance Goals”) applicable to
that Participant.


Performance Goals based upon the following measurements have been established:
On Time Delivery, Net Income Before Taxes, Sales, and Cash Collection Cycle.
From the foregoing and based upon a Participant’s job responsibilities, the
Committee has assigned a weighting factor to each Performance Goal as it applies
to a particular Participant. The formula or matrix prescribing the extent to
which such Participant’s Award will be earned based upon the level of
achievement and the weighting of each Performance Goal is set forth on
Attachment A.


If the targets for each of a Participant’s Performance Goals are achieved, an
Award equal to a percentage (varying from 25% to 50% of the Participant’s base
salary will be paid (the “Target Award”). The incentive percentage of a
Participant is based upon position in the Company. Below a threshold level of
performance (“Plan Entry”), no Awards will be made. If the targets are
surpassed, Awards will increase depending on the percentage of the targets
achieved. However, no Award to a Participant may exceed 200% of the Target
Award.


With respect to each Participant, no Award will be payable except upon written
certification by the Committee that the Minimum Net Income has been achieved and
that the Performance Goals applicable to an individual Participant have been
satisfied to a particular extent.


Payment of any Award to a Participant based upon the degree of attainment of the
applicable Performance Goals will be made within fifteen (15) days after receipt
by the Company of the audited financial statements for Fiscal 2007. In order to
receive an Award, a Participant must be an employee of the Company on the date
such Award is to be distributed.


The 2007 MIP is based upon the organic growth of the Company. If any acquisition
is made by the Company in Fiscal 2007, the Committee will review the impact of
such acquisition and determine what, if any, changes should be made to the 2007
MIP.



1

--------------------------------------------------------------------------------


 